Exhibit 10.1
 
 
FIRST
CAPITAL
3520 N.W. 58th Street
Oklahoma City, OK 73112
Office: 405-917-9600
Fax: 405-917-9660
www.firstcapital.com
PromptŸProfessionalŸReliable
 


 
May 20, 2008
AeroGrow International, Inc.
6075 Longbow Drive
Boulder, CO 80301
Attn: Mitchell B. Rubin, Chief Financial Officer


    RE: Commitment for Credit Facility


Dear Mr. Rubin:


FCC, LLC, d/b/a First Capital (“FCC”), is pleased to offer its commitment for a
$12,000,000 revolving credit facility (the “Revolving Credit Facility”) to
AeroGrow International, Inc. (“Borrower”), upon and subject to the terms and
conditions of this letter and the Summary of Terms and Conditions attached
hereto as Exhibit A (the “Term Sheet”).


The commitment of FCC hereunder and the agreement of FCC to provide the services
described herein are subject to the satisfaction of each of the following
conditions precedent in a manner acceptable to FCC in its sole and absolute
discretion: (a) each of the terms and conditions set forth herein and in the
Term Sheet; (b) the completion of all due diligence with respect to Borrower in
scope and determination satisfactory to FCC in its sole discretion; (c) the
absence of a material breach of any representation, warranty or agreement of
Borrower set forth herein; (d) FCC’s satisfaction that until the closing of the
Revolving Credit Facility there shall be no competing offering, placement or
arrangement of any debt securities or bank financing by or on behalf of
Borrower; (e) the negotiation, execution and delivery of definitive
documentation for the Revolving Credit Facility consistent with the Term Sheet
and otherwise satisfactory to FCC including payoff arrangements with current
lender; (f) no change, occurrence or development that could, in FCC’s opinion,
have a material adverse effect on the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of
Borrower shall have occurred or become know to FCC; and (g) FCC becoming aware
after the date hereof of any information or other matter which in FCC’s judgment
is inconsistent in a material and adverse manner with any information or other
matter disclosed to FCC prior to the date hereof with respect to Borrower, its
business or financial condition, or the transactions contemplated in connection
with the Revolving Credit Facility (in which case FCC may, in its sole
discretion, suggest alternative financing amounts or structures that ensure
adequate protection for FCC or terminate this letter and any commitment or
undertaking hereunder).


Borrower hereby represents, warrants and covenants that (a) all information,
other than Projections (defined below), which has been or is hereafter made
available to FCC by Borrower or any of Borrower’s representatives in connection
with the transaction contemplated hereby (the “Information”) is and will be
complete and correct in all material respects and does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading, and (b) all
financial projections concerning Borrower that have been or are hereafter made
available to FCC by Borrower or any of
 
 
 
 

--------------------------------------------------------------------------------



 
AeroGrow International, Inc.
May 21, 2008
Page 2
 


Borrower’s representatives (the “Projections”) have been or will be prepared in
good faith based upon assumptions which Borrower believes to be
reasonable.  Borrower agrees to furnish FCC with such Information and
Projections as FCC may reasonably request and to supplement the Information and
the Projections from time to time until the closing date for the Revolving
Credit Facility so that the representations, warranties, and covenants in the
preceding sentence are correct on such closing date.


By acceptance of this offer, Borrower agrees to pay all costs and expenses of
FCC described in the Term Sheet (the “Reimbursable Expenses”).


In consideration of FCC’s issuance of its commitment hereunder, Borrower shall
pay to FCC a fee of $10,000 upon Borrower’s acceptance hereof.  In the event
that the Revolving Credit Facility is not consummated, the $10,000 fee will be
non-refundable.


Borrower agrees to indemnify and hold harmless FCC and each of its respective
affiliates and its directors, officers, employees, advisors, attorneys and
agents (each, an “Indemnified Party”) from and against (and will reimburse each
Indemnified Party as the same are incurred) any and all losses, claims, damages,
liabilities, and expenses (including, without limitation, the reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
any matters contemplated by this letter, any related transaction, the Revolving
Credit Facility, or any use made or proposed to be made with the proceeds
thereof, unless and only to the extent that, as to any Indemnified Party, it
shall be determined in a final, nonappealable judgment by a court of competent
jurisdiction that such losses, claims, damages, liabilities or expense resulted
primarily from the gross negligence or willful misconduct of such Indemnified
Party.  Borrower agrees that no Indemnified Party shall have any liability for
any indirect or consequential damages in connection with the Revolving Credit
Facility.


In connection with the Revolving Credit Facility, Borrower agrees to provide to
FCC, in a reasonably prompt manner and in any event at or before such time as
FCC may deem necessary for a complete and satisfactory review by FCC, as
applicable, all such documents, reports, agreements, financial and other
information, environmental reports and other items as FCC or their respective
counsel may reasonably request with respect to Borrower and its business.


The terms of this letter and the Term Sheet are confidential and, except for
disclosure on a confidential basis to accountants, attorneys and other
professional advisors retained by Borrower in connection with the Revolving
Credit Facility or as may required by law, may not be disclosed in whole or in
part to any other person or entity without FCC’s prior written consent; provided
that Borrower may disclose this commitment letter and the Term Sheet on a
confidential basis to its accountants, attorneys and other professional
advisors.


All of Borrower’s reimbursement, indemnification and confidentiality obligations
set forth in this letter shall remain in full force and effect regardless of
whether any definitive documentation for
 

 

--------------------------------------------------------------------------------




AeroGrow International, Inc.
May 21, 2008
Page 3




the Revolving Credit Facility shall be executed and notwithstanding the
termination of this letter or any commitment or undertaking hereunder.


In the event Borrower breaches any of its obligations or agreements set forth in
this letter, at FCC’s option this letter and FCC’s commitment hereunder shall
terminate and Borrower shall forfeit any unused portion of the Deposit and any
fees paid to FCC prior to such termination.


This letter and the Term Sheet shall be governed by laws of the State of
Oklahoma.  Borrower and FCC hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort, or
otherwise) arising out of or relating to this letter, the Term Sheet, the
transactions contemplated hereby and thereby or the actions of FCC and Borrower
in the negotiation, performance or enforcement hereof.


This letter and the Term Sheet set forth the entire understanding of Borrower
and FCC with respect to the Revolving Credit Facility.  This letter may be
modified or amended only by the written agreement of Borrower and FCC.  This
letter is not assignable by Borrower without FCC’s prior written consent and is
intended to be solely for the benefit of Borrower, FCC and the Indemnified
Parties.


This offer will expire at 5:00 p.m. Oklahoma City, Oklahoma time on May 21, 2008
unless Borrower (a) executes this letter and returns it to FCC prior to that
time (which may be by facsimile transmission), and (b) pays to FCC the $10,000
fee whereupon this letter (which may be signed in one or more counterparts)
shall become a binding agreement.  Thereafter, this undertaking and commitment
will expire on June 20, 2008.


Very truly yours,


FCC, LLC, d/b/a First Capital


By: /s/ Lee E. Elmore           
Lee E. Elmore, Senior Vice President




Accepted and Agreed to as of
May ___, 2008


AEROGROW INTERNATIONAL INC.




By:
                                                           
Name:
                                                           
Title:
                                                           



 

--------------------------------------------------------------------------------



 
EXHIBIT A


SUMMARY OF TERMS AND CONDITIONS


FCC CREDIT FACILITY:


Borrower:
AeroGrow International, Inc.
   
Lender:
FCC, LLC d/b/a First Capital
   
Amounts:
Revolver: $12,000,000
   
Maturity:
Two years with automatic renewals in one-year increments thereafter unless
either party gives the other notice of non-renewal.
   
Revolving Loan:
Accounts: Advances of up to 80% of eligible receivable determined by FCC in its
discretion. Availability under the revolver will be reduced by such reserves as
FCC may establish from time to time in its discretion.
     
Inventory: Advances of up to 50% of eligible inventory determined by FCC in its
discretion.  Inventory advances will be capped at the lesser of $5,000,000 or
40% of total loan for months October – June and 60% of the total loan for months
July – September.
   
Interest & Fees:
Interest Rate: Prime plus 2% (if AeroGrow is in compliance with all terms and
conditions of the loan agreement and revolving credit facility as of 12/31/08,
interest rate will reduce to Prime plus 1.5% effective 1/1/09)
     
Closing Fee: $120,000
     
Facility Fee: 0.75% of total credit facility
     
Exam Fee: $750 per day per examiner plus expenses.
     
Collateral Management Fee -0.20% of monthly average loan balance
     
Collection Days: Three (3) business days.
     
Minimum Interest Charge: Each month, Borrower will pay the difference, if any,
between actual interest on the FCC Credit Facilities and interest that would
have been earned on an outstanding principal amount of $3,000,000.
     
Expenses: Borrower shall pay all of FCC’s costs and expenses, including due
diligence costs, legal documentation and filing costs (including recording
taxes), title insurance premiums and similar items.
   
Purpose of Facility:
To payoff current factor (Benefactor) and provide additional working capital.

 
 

--------------------------------------------------------------------------------


 
 

   
Financial Covenants:
Borrower will be bound by certain covenants to be mutually agreed upon between
Borrower and FCC prior to closing, such as, without limitation, a minimum
tangible net worth, a maximum debt/tangible net worth ratio and a minimum EBITDA
coverage of debt service ratio.
   
Validity Agreements:
Jerry Perkins and Mitch Rubin.
   
Subordinated Debt:
All shareholder and/or related party debt to be fully subordinated to FCC as
well as debt owed to First National Bank and Jack Walker.
   
Collateral:
First and exclusive security interest in all of Borrower’s existing and future
acquired personal property and fixtures, including accounts receivable,
inventory, equipment, deposit accounts, investment property, chattel paper,
documents, instruments, general intangibles, and all proceeds of the foregoing.
   
Other Terms and Conditions:
The financing agreements will contain representations and warranties, covenants,
events of default, and other provisions acceptable to FCC including the
following:
     
1. Borrower’s agreement to provide FCC with periodic financial and collateral
reporting, including annual audited financial statements, annual financial
projections, and periodic borrowing base certificates, receivables agings and
inventory reports.
     
2. Borrower’s agreement to maintain insurance with insurance carriers
(acceptable to FCC) against such risks and in such amounts as is customary for
similar businesses, naming FCC as additional insured/loss payee.
     
3. Restrictions on, among other things, distributions and dividends,
acquisitions and investments, indebtedness, liens, affiliate transactions, and
capital expenditures.
     
4. Borrower’s agreement to cause all proceeds of accounts receivable and other
collateral to be forwarded to a lockbox.
   
Conditions Precedent:
The extension of the aforementioned financing arrangement is subject to the
fulfillment of a number of conditions to FCC’s satisfaction, including, but not
limited to, the following:
     
1. The execution and delivery, in form and substance acceptable to FCC and its
counsel, of FCC’s customary agreements, documents, instruments, financing
statements, consents, landlord waivers, documents indicating compliance with all
applicable federal and state environmental laws and regulations, evidences of
corporate authority, opinions of counsel and such other writings to confirm and
effectuate the FCC Credit Facility as may be required by FCC and its counsel.

 
 
 

--------------------------------------------------------------------------------


 
 

     
2. No material adverse change, in the opinion of FCC, in the assets,
liabilities, business, financial condition, business prospects, or results of
operations of Borrower.
     
3. There shall exist no action, suit, investigation, litigation, or proceeding
pending or threatened in any court or before nay arbitrator or governmental
instrumentality that in FCC’s judgment (a) could reasonably be expected to have
a material adverse effect on Borrower’s assets, liabilities, business, financial
condition, business prospects, or results of operations or which could impair
Borrower’s ability to perform satisfactorily under the Revolving Credit
Facility, or (b) could reasonably be expected to materially and adversely affect
the Revolving Credit Facility or the transactions contemplated thereby.
     
4. FCC shall have received each in form and substance satisfactory to FCC
updated financial statements and projections.
     
5. FCC shall have received certificates of insurance with respect to Borrower’s
property and liability insurance, together with a loss payable endorsement
naming FCC as loss payee and additional insured in form and substance
satisfactory to FCC.
     
6. Borrower shall have obtained all governmental and third party consents and
approvals as may be necessary or appropriate in connection with the Revolving
Credit Facility and the transactions contemplated thereby.
     
7. FCC’s receipt of true, correct and complete copies of all loan documentation
between Borrower and other third parties providing financing to Borrower, FCC’s
satisfaction with the terms and conditions of such financing and the collateral
therefor and, if requested by FCC, the execution and delivery of intercreditor
agreements satisfactory to FCC.
   
Other:
This term sheet is intended as an outline only and does not purport to summarize
all of the conditions, covenants, representations, warranties and other
provisions which will be contained in definitive legal documentation for the
Revolving Credit Facility contemplated hereby.


 
 
 

--------------------------------------------------------------------------------

